DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a through hole in an area within the structure" which is formed protruding out of the plane of the contacting surface as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Specifically, claim 1 defines the structure is formed (as protrusion) protruding out 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: in the specification, Figures 10-16 are not described in the "DETAILED DESCRIPTION OF THE EXAMPLE EMBODIMENTS".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession 
 	Claims 2-15 are included in this rejection because of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 3-7, the phrase "for one contacting component of the two contacting components, each of the at least two contacting components have a contacting surface, and in a region of a contacting surface of one of the at least two 
 	Claim 2, lines 1-2, "one contact surface" is unclear to how this relates to "each…have a contacting surface" cited in lines 4-5 of claim 1.
 	Claims 3-15 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al. (WO 2017/110064, see corresponding US 10,453,587) in view of Carr et al. (6939097).
Wakamori et al. discloses an electrical connector having a contacting interface comprising at least two contacting components (11/12) to interact for electrical contacting, each component having a contacting surface, for one contacting component of the two contacting components, in a region of the contacting surface, a structure (17) is formed protruding out of a plane of the contacting surface of the one contacting component, the structure being deformable under influence of a mechanical force and, upon deformation, causing a corresponding deformation, in a form of a depression, in an opposite contacting component of the at least two contacting components, the structure protruding out of the plane being formed such that, even after the deformation is caused in the opposite contacting component, flat regions of the at least two contacting components do not touch (Fig. 2) (re claim 1).  Wakamori et al. also discloses the structure taking a form of projections (re claims 7 and 12); and the electrical contacting interface is an electrical connector (re claim 15).
 	Wakamori et al. does not disclose the mechanical force being the only influence, a spring element in pressing contact with at least one of the at least two contacting components and configured to apply and preserve a pressing force and a pressing pressure on contact surfaces of the at least two of contacting components during operation of the electrical contacting interface, and a through hole in an area of the contacting surface (re claim 1).  Carr et al. discloses an electrical contacting In re Thorpe, 111 F. 2d 695, 698, 227 In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al. in view of Carr et al. as applied to claim 1 above, and further in view of Cox et al. (2016/0226158).
 	Wakamori et al. and Carr et al. disclose the invention substantially as claimed except for one of the two contacting components being formed of tin-plated aluminum.  
 	Cox et al. discloses an electrical connection comprising a contacting component (50, [0104]) which is formed of tin-plated aluminum (re claims 2-4 and 8-9).  It would have been obvious to one skilled in the art to use tin-plated aluminum for one of the two contacting components of Wakamori et al. to improve the electrical and mechanical properties of the contacting interface (corrosion resistant).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded or electroplated, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al. in view of Carr et al. as applied to claim 1 above, and further in view of Zhenghua et al. (CN 103715524).
 	Claim 5 additionally recites a copper film tinned on both sides being formed between the two contacting components.  Zhenghua et al. discloses an electrical contacting interface comprising two contacting components with a copper film (3) tinned on both sides (English machine translation, [0027]) being formed between the two contacting components.  It would have been obvious to one skilled in the art to provide the tin-plated copper film taught by Zhenghua et al. in the contacting interface of Wakamori et al. in case the two contacting components are of different materials.

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al. in view of Carr et al. as applied to claim 1 above, and further in view of Wise (4943247).
 	Claim 6 additionally recites the structure taking the form of webs.  Wise discloses an electrical contacting interface comprising a contacting component (214) having a structure protruding out of a plane of the contacting surface of the component, wherein the structure takes the form of webs.  It would have been obvious to one skilled in the art to modify the structure of the contacting .

    PNG
    media_image1.png
    347
    546
    media_image1.png
    Greyscale


15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al. in view of Carr et al. and Cox et al. as applied to claim 2 above, and further in view of Zhenghua et al.
 	Claim 10 additionally recites a copper film tinned on both sides being formed between the two contacting components.  Zhenghua et al. discloses an electrical contacting interface comprising two contacting components with a copper film (3) tinned on both sides (English machine translation, [0027]) being formed between the two contacting components.  It would have been obvious to one skilled in the art to provide the tin-plated copper film taught by Zhenghua et al. in the contacting interface of Wakamori et al. in case the two contacting components are of different materials.

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamori et al. in view of Carr et al. and Cox et al. as applied to claim 2 above, and further in view of Wise.
 	Claim 11 additionally recites the structure taking the form of webs with a circular periphery protruding out of the surface.  Wise discloses an electrical contacting interface comprising a contacting component (214) having a structure protruding out of a plane of the contacting surface of the component, wherein the structure takes the form of webs with a circular periphery (236) protruding out of the surface.  It would have been obvious to one skilled in the art to modify the structure of the contacting component (12) of Wakamori et al. to have webs as taught by Wise (i.e., modifying structure 13 of Wakamori et al. to have webs and projections taught by Wise) to increase contacting points between the two components.

Response to Arguments
17.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.
 
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHAU N NGUYEN/Primary Examiner, Art Unit 2847